—Judgment unanimously affirmed without costs. Memorandum: Relator contends that he is entitled to jail time credit for a period of time he spent in Federal custody after he was convicted of unrelated charges in State court. Regardless of the merits of that contention, relator is not entitled to immediate release from custody, and thus habeas corpus relief is not available (see, People ex rel. Johnson v Kracke, 233 AD2d 943, lv denied 89 NY2d 807; People ex rel. Travis v Coombe, 219 AD2d 881, 882). Although this Court has the power to convert a habeas corpus proceeding into a CPLR article 78 proceeding (see, CPLR 103 [c]; People ex rel. Brown v New York State Div. of Parole, 70 NY2d 391, 398), we decline to do so because we do not consider it appropriate on this record (see, People ex rel. Johnson v Kracke, supra, at 944; People ex rel. Travis v Coombe, supra, at 882). (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J. — Habeas Corpus.) Present — Den-man, P. J., Pine, Hayes, Hurlbutt and Callahan, JJ.